Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153635                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153635
                                                                    COA: 330017
                                                                    Wayne CC: 01-009554-FC
  DWAN CHATMAN,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2016 order
  of the Court of Appeals is considered. With regard to the defendant’s claim of new
  evidence, leave to appeal is DENIED because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D). In all other respects, leave to
  appeal is DENIED because the defendant’s motion for relief from judgment is prohibited
  by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2016
           a1212
                                                                               Clerk